Citation Nr: 1118975	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-50 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dermatological disorder, to include diffuse lichen planus and a rash with residual scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1961 to July 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Louis, Missouri.  The Veteran filed a notice of disagreement in August 2009, the RO issued a statement of the case in December 2009 and the Veteran perfected his appeal that same month.  The Veteran indicated in his substantive appeal that he was appealing all issues listed in the statement of the case.  

The issues of entitlement to service connection for bilateral hearing loss and a dermatological disability are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from tinnitus.

2.  The evidence is in equipoise as to whether tinnitus began in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's tinnitus either began during or was otherwise caused by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for tinnitus.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA''s duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  Regarding his claim for tinnitus, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with appellate review of the issue, given the favorable nature of the Board's decision with regard to this issue.  

Under 38 U.S.C.A. §38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The appellant has averred that as a result of his exposure to loud engine noises and working near artillery pieces during service, he developed tinnitus, or ringing in the ears.  He has claimed that the tinnitus was present when he was on active duty and that it has continued to the present day.  A review of the service medical treatment records reveals no complaints involving "tinnitus" or ringing in the ears.  

A July 2009 VA audiological examination disclosed the appellant's complaints of tinnitus, moderate to severe in nature, and constant.  The examiner diagnosed constant tinnitus but did not attribute the condition to the appellant's military service.  However, the examiner did not find that the condition was due to post-service noise exposure.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's exposure to loud noises over the course of his Army career has not been contradicted by any other information contained in the claims folder.  His limited statements concerning his noise exposure and how his tinnitus affects him has remained consistent through the course of this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the appellant's assertions concerning his tinnitus are consistent with his military service.  In an April 2009 statement, the appellant asserted that his MOS was truck driver heavy equipment operator and that he worked near operating artillery batteries without proper hearing protection.  He further reported experiencing tinnitus since his exposure to acoustic trauma in service.  His statements are credible and supported by the later diagnosis of tinnitus.

The Board acknowledges that a VA audiologist has hypothesized that the appellant's diagnosed tinnitus was not caused by in-service noise exposure.  With regards to this piece of medical evidence, the Board must weigh the credibility and probative value of the medical opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a claims file review, as it pertains to obtaining an overview of an appellant's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the appellant for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, the VA audiologist reasoned, in part, that the appellant did not associate his tinnitus with the military.  Although the examiner stated that he had reviewed the claims folder, he did not take into consideration the Veteran's lay statements as to the excessive noise exposure in service and tinnitus since that time.  He also indicated that while the appellant had several medical consultations, he did not complain of tinnitus.  In that regard, the Board notes that the absence of evidence is not a basis on which to question the Veteran's credibility.  The Board finds that there is no reason to doubt the credibility of the assertions made by the appellant that he was exposed to excessive noise in service and that he has had tinnitus since that time.  

The Board assigns limited weight to the examiner's opinion as it is not well-reasoned or consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

Nevertheless, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has further clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Information in the service records supports the appellant' contentions and his assertions concerning his noise exposure are consistent with service.  The Board further believes that the consistent written and spoken statements and as such, the statements are competent to show in-service occurrence because the condition itself (ringing in the ears) is capable of lay observation.  Again, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons are competent to report objective signs of illness in Persian Gulf War illness cases).

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the service member prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  The Board finds that the probative evidence is in equipoise as to the date of onset of the current tinnitus.  There is no definitive medical opinion on file as to the etiology of the current tinnitus, but the Board finds that, due to the self-reported nature of tinnitus, and a liberal application of the provisions pertaining to continuity of symptoms, none is needed. Because the evidence is at least in equipoise, and since the appellant is supposed to be afforded the benefit-of- the-doubt, the Board concludes that the appellant's tinnitus is the result of noise exposure he endured while he was on active duty in the US Army.  Therefore, service connection is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The appellant has come before the VA asking that service connection be granted for bilateral hearing loss and a skin disability now manifested by diffuse lichen planus.  With respect to the bilateral hearing loss claim, the appellant maintains that as a result of his duties as a heavy truck operator and working around artillery pieces, he was exposed to repeated acoustic trauma and very loud noises.  He now contends that, as a result of that exposure, he has hearing loss.  See statement in support of claim dated in April 2009.  As to the second issue, that involving a skin disorder, the appellant avers that while he was on active duty, he suffered from skin eruptions and conditions which have continued to the present.  In both instances, the appellant has asked that service connection benefits be awarded to him.  

The record reflects that in conjunction with this claim, the appellant underwent a VA audiological examination in July 2009.  The results of that exam have been included in the claims folder for review.  Upon completion of the examination, the examiner was asked to express an opinion as to whether any found hearing loss condition was related to or the result of the appellant's military service.  Upon completing the exam, the examiner wrote that since the appellant had normal hearing on exiting service (or within one year upon leaving service), the appellant did not suffer any hearing loss during service.  As such, per the examiner, the current hearing disability was not related to service.  However, the examiner did not consider the significance, if any, of an audiogram in May 1964 indicating hearing loss of 15 (20 when converted to ISO (ANSI)) and 20 (25 when converted to ISO (ANSI)) at 4000 Hertz.  The Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In other words, when audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, supra.

The VA has conceded that the appellant experienced acoustic trauma in service as a result of his military duties.  It is not necessary that hearing loss be factually shown during service.  Hensley, as noted above, does not require this.  In this case, what is clear is that the appellant was exposed to acoustic trauma during service.  The examiner has not discussed this exposure.  Because this information is not currently included in the claims folder, the Board opines that another examination is in order.

The other issue that is being remanded involves the appellant's claim for entitlement to service connection for a dermatological disability.  The current VA medical records confirm the fact that the appellant has been receiving treatment for a skin disability.  Moreover, the service medical records also show that while he was on active duty, it was noted that he experienced difficulties with his skin.  Finally, the appellant has asserted in his writings to the VA that he has suffered from skin eruptions, itching, and other manifestations of a skin disability since service to the present time.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is evidence that the appellant suffered from some type of dermatological condition, he now suffers from a skin disability, and he has provided written statements that insinuate that his current skin disability is somehow related to the type of skin disorder he experienced while in service.

A further review of the claims folder indicates that a VA medical doctor or expert has not provided any comments on the assertions made by the appellant.  Based upon the evidentiary record in the instant case (or the lack thereof), and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000 and McLendon, it is the Board's opinion that a VA opinion should be obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.

The RO should also request that any outstanding medical records be provided or identified on remand.  In that regard, the Veteran reported that he was treated at a St. Louis VA medical facility beginning in 1970.  Although contemporaneous VA medical records dating from 2001 were associated with the claims folder, there is no indication that the RO requested VA medical records dating from 1970 to 2001.  See the addendum to the Veteran's April 2009 claim.  

Under the circumstances described above, additional development of the appellant's claim must be accomplished.  Accordingly, this case is REMANDED for the following:

1.  The RO/AMC should contact the appellant and ask that he identify all outstanding medical records pertaining to medical treatment for the disabilities on appeal, since his release from active duty, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the RO/AMC should inform the appellant of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  Attempt to obtain VA medical records from the St. Louis VA Medical Center dating from 1970 to 2001 and from May 2009 to the present.  If the records dating back to 1970 cannot be obtained, inform the appellant pursuant to 38 C.F.R. § 3.159(e).  

3.  After steps one and two are complete, the appellant once again should be afforded a VA audiological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the appellant.

The examiner should render an opinion as to whether it is at least as likely as not that the appellant's current bilateral hearing loss began in or is related to his previously conceded acoustic trauma in service.  The examiner should provide the Veteran with an opportunity to describe any problems he has had with his hearing since discharge from service and consider those reports in offering the opinion.  The examiner should also consider the significance, if any, of an audiogram in May 1964 indicating hearing loss of 15 (20 when converted to ISO (ANSI)) and 20 (25 when converted to ISO (ANSI)) at 4000 Hertz and whether current hearing loss relates back to those findings.  

 It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

4.  After steps one and two are complete, the RO/AMC should arrange for the appellant to undergo a dermatological examination in order to determine whether the skin disability the appellant now suffers therefrom, including but not limited to lichen planus, began in service; is related to the skin condition he experienced while he was on active service; or whether the current disability was caused by or is the result of his military service to include the damp climate in Vietnam and/or whether it is secondary to exposure to chemical dioxins.  In providing the opinion, the examiner should consider the Veteran's statements that the rash began in Vietnam, continued thereafter, and that it has left scars on his body.  See Veteran's August 2009 statement.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must provide complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

5.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  After taking any other development action deemed warranted, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


